Citation Nr: 0721771	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-25 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1967.  He served in Vietnam from July 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran appeared at a hearing at videoconference hearing 
before the undersigned in January 2007.  A transcript of this 
hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed PTSD as a result 
of stressors experienced while serving in Vietnam.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006). 

The veteran's personnel records do not contain evidence that 
would tend to confirm that the veteran was exposed to combat 
during service.  His military occupational specialty is 
listed as a clerk/typist.  There is no evidence of any wounds 
sustained in combat, and he did not receive any awards or 
decorations that would indicate that he participated in 
combat.  

A November 2005 statement from the veteran lists his claimed 
stressors.  These include being exposed to smalls arm fire 
from approximately July 1966 to August 1966 in Dong Ba Thin; 
exposure to smalls arms fire in Pleiku from approximately 
August 1966 to December 1966; exposure to small arms and 
mortar fire from approximately December 1966 to February 1967 
at Quin Yong; and exposure to small arms fire from 
approximately February 1967 to June 1967 at "DAK," where 
R.N. was injured.  Although the veteran did not provide the 
name of his unit, his personnel records show that he was in 
the Army, and that he was assigned to the 335th 
Transportation Company for his entire tour in Vietnam.  

At his hearing the veteran reported stressors that included 
being mortared on arrival at Thon Son Nhut Air Field on July 
3, 1966; assisting a doctor with the wounded at Donabbathin 
in October 1966, and narrowly missing being on a helicopter 
that was shot down.

An attempt must be made to obtain information that would tend 
to confirm or deny the veteran's claimed stressors.  In 
reaching a determination as to whether or not there is 
credible supporting evidence that the claimed stressors 
occurred, the RO/AMC should be mindful that the veteran's 
presence with his unit while the unit sustained enemy fire is 
sufficient to verify his claimed stressors.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The medical evidence includes VA treatment records dated 
January 2005.  These records include a diagnosis of PTSD.  
However, a November 2004 VA treatment report states that the 
veteran's description of his PTSD symptoms was unreliable, 
and the examiner added that a diagnosis of PTSD could not be 
corroborated.  Therefore, if one or more of the veteran's 
claimed stressors can be corroborated, or evidence is 
received showing participation in combat, a VA psychiatric 
examination is needed to confirm whether the veteran 
currently has PTSD.  

At the January 2007 hearing the veteran testified that he was 
receiving regular treatment for PTSD at a VA facility.  The 
claims folder does not contain records of treatment since 
2005.  VA has an obligation to seek the records of treatment 
for the period since 2005.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veterans 
treatment for a psychiatric disability 
from a VA facility reportedly located 
in South Philadelphia.

2.  Compile a list of the veteran's 
claimed stressor incidents, including 
being exposed to smalls arm fire from 
approximately July 1966 to August 1966 
in Dong Ba Thin; exposure to smalls 
arms fire in Pleiku from approximately 
August 1966 to December 1966; exposure 
to small arms and mortar fire from 
approximately December 1966 to February 
1967 at Quin Yong; exposure to small 
arms fire from approximately February 
1967 to June 1967 at "DAK," where R.N. 
was injured; being mortared at Thon San 
Nhut Air Base on July 3, 1966; 
assisting a doctor with the wounded at 
Donabbathin in October 1966; and 
narrowly escaping being on a helicopter 
that crashed.  

The veteran should be asked for any 
additional information that is needed 
to obtain credible supporting evidence 
for the claimed stressors.

This list, along with the name of the 
veteran's unit, the 335th Transportation 
Company, should be provided to the U.S. 
Army and Joint Services Records 
Research Center (JSRRC).  

The JSRRC should be asked to provide 
any information that would support the 
veteran's stressors, including unit 
histories, after action reports, and 
casualty lists for the relevant 
periods.  If JSRRC is unable to provide 
this information, any other appropriate 
sources should be contacted.  Any 
negative replies should be documented 
in the claims folder.  

3.  If credible supporting evidence of 
any claimed stressors or evidence of 
participation in combat (including being 
mortared) is received, arrange for the 
veteran to be afforded a VA PTSD 
examination to determine whether he 
currently meets the criteria for that 
diagnosis.  All indicated tests and 
studies should be conducted.  The claims 
folder must be provided to the examiner, 
and the examiner must indicate that it 
has been reviewed.  If the veteran is 
determined to have a diagnosis of PTSD, 
the examiner should indicate the 
stressors supporting that diagnosis.  

5.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



